IN THE COURT OF APPEALS OF IOWA

                                  No. 15-0657
                            Filed February 10, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

CHRISTY ELIZABETH PENNINGTON,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Warren County, Kevin A. Parker,

District Associate Judge.



       Christy Pennington appeals from her conviction for operating while

intoxicated, second offense. AFFIRMED.



       Nicholas A. Carda and Ryan J. Ellis of Ellis Law Offices, P.C., Indianola,

for appellant.

       Thomas J. Miller, Attorney General, and Kevin Cmelik and Louis S.

Sloven, Assistant Attorneys General, for appellee.



       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2



POTTERFIELD, Presiding Judge.

       Christy Pennington appeals from her conviction for operating while

intoxicated, second offense.     She contends the officer who stopped her for

speeding did not have reasonable grounds to request that she perform field

sobriety tests, violating her constitutional right to be free from unreasonable

seizures. She argues the trial court erred in denying her motion to suppress.

       We review suppression rulings based on constitutional arguments de

novo. State v. McIver, 858 N.W.2d 699, 702 (Iowa 2015). “We give deference to

the district court’s fact findings due to its opportunity to assess the credibility of

witnesses, but we are not bound by those findings.” State v. Turner, 630 N.W.2d

601, 606 (Iowa 2001).

              A traffic stop is permissible under our Iowa and Federal
       Constitutions when supported by probable cause or reasonable
       suspicion of a crime. Delaware v. Prouse, 440 U.S. 648, 654–55
       (1979); [State v.] Pals, 805 N.W.2d [767,] 774 [(2011)]; State v.
       Tague, 676 N.W.2d 197, 201, 204 (Iowa 2004). Probable cause of
       a crime supports an arrest, while reasonable suspicion of a crime
       allows a peace officer to stop and briefly detain a person to conduct
       a further investigation. See Tague, 676 N.W.2d at 201, 204. When
       a peace officer observes any type of traffic offense, the violation
       establishes both probable cause to stop the vehicle and reasonable
       suspicion to investigate. State v. Harrison, 846 N.W.2d 362, 365
       (Iowa 2014).

McIver, 858 N.W.2d at 702. “We do not evaluate reasonable suspicion based on

each circumstance individually, but determine the existence of reasonable

suspicion by considering all the circumstances together.” Id.

       Pennington was pulled over when an officer clocked her speed at sixty-

seven miles per hour in a fifty-five-miles-per-hour zone. Pennington does not

challenge the legality of the traffic stop. She does, however, argue that once the
                                          3



officer wrote her the citation for speeding, he had no grounds for detaining her

further and requesting that she conduct field sobriety tests. We disagree.

       In speaking with Pennington after stopping her, the officer observed she

smelled of alcoholic beverages and perfume, and in the officer’s experience,

perfume is often used to attempt to mask the smell of alcoholic beverages.

Pennington originally handed the officer an expired proof-of-insurance card, and

the officer asked her to produce her license, registration, and a current proof of

insurance. The dash cam of the officer’s vehicle indicates she had difficulty

doing so. At the suppression hearing, the officer testified further that after writing

a citation for speeding,

       I went back and I was—while speaking with her, I continued to
       smell the odor and double verified that, yes, that’s what I was
       smelling was this odor of an alcoholic beverage, and I ended up
       having her get out of the car.
              Q. And what did you ask her to do when you did that? A. I
       asked her to take a nystagmus test initially.
              Q. Did she agree to do that? A. Yes she did.

       We conclude that based on the totality of the circumstances, the officer

had reasonable cause to request that Pennington perform field sobriety tests.

See State v. Stevens, 394 N.W.2d 388, 391 (Iowa 1986) (stating officer with

reasonable cause to believe defendant was intoxicated could request defendant

perform dexterity tests to determine whether there was probable cause to arrest);

State v. Harlan, 301 N.W.2d 717, 720 (Iowa 1981) (holding that “a seizure

implicating the fourth amendment” occurred “when [Officer] Hinton asked for

Harlan’s driver’s license and requested that he perform field sobriety tests,” but

that it was constitutional under Terry because the officer “had an articulable and
                                         4



reasonable suspicion that Harlan was driving under the influence of alcohol”).

We therefore affirm the trial court’s denial of Pennington’s motion to suppress.

      AFFIRMED.